McAvoy, J.
Action upon a judgment recovered in this court, which judgment was founded upon another judgment rendered in the Superior Court of Illinois, Cook county. Defense, that the judgment rendered in this court was discharged because of defendant’s release therefrom in proceedings in bankruptcy had in this district. The plaintiffs seek to avoid this defense by showing that heretofore in this court defendants made an application to the Special Term hereof, on due notice under our Code of Civil Procedure, to procure the cancellation by order of this judgment now sued upon. The application was opposed, and the court denied it, and upon appeal such determination was affirmed. It is the plaintiffs’ contention that this determination made in the proceeding to cancel the judgment by order is an effectual bar to a plea of discharge as a defense, claiming that even though the adjudication upon the application at Special Term was by order, nevertheless, it has determined this question past the power of reinvestigation of its merits here or elsewhere, so far as that which was decided or could have been litigated for decision therein is concerned. I agree with this contention. Unless, indeed, the proceeding by motion upon notice is to be ineffectual when an order determining it is made, this is the only conclusion which could he reached under the doctrine of res adjudicata. The court’s view is sustained in the case of Culross v. Gibbons, 130 N. Y. 447, holding that “ It is a well established rule that where a matter has been submitted to an authorized judicial tribunal, its decision thereon is final between the parties, until it has been reversed, set aside or vacated; and the rule of res adjudicata applies to all judicial determinations, whether made in actions, or in summary or special proceedings, or by judicial officers in matters properly submitted for their determination.” The verdict will stand. Motion to set it aside is denied.
Motion denied.